GOODE, J.
The judgment is right. The will cuts no figure. This statutory provision for a year’s support for the widow and children does not depend on the husband’s testacy *445or intestacy, solvency or insolvency. It is theirs absolutely— given to them by the wise and humane sentiments of an enlightened age, out of compassion for their hapless state when the bread-winner is lost. Creditors can not seize nor should bequests defeat it. The law makes no difference between the indigent and the opulent in respect to this bounty. The terms of the will speak no wish to take away this right, and it is doubtful if a clearly manifested purpose to do so would be effective. The respondent was entitled to what- she asked. Hastings v. Meyer’s, Adm’r, 21 Mo. 519; Griswold v. Mattix, 21 Mo. App. 285; Cummings v. Cummings, 51 Mo. 261; Miller v. Stepper, 32 Mich. 192; Moore v. Moore, 48 Mich. 271; Ward v. Wolf, 56 Iowa 465; McReary v. Robinson, 12 Sneed. & M. 318; Baldy’s Appeal, 40 Pa. St. 328; Compher v. Compher, 25 Pa. St. 31; Peeble’s Estate, 157 Pa. St. 605; Watts v. Watts, 38 Ohio St. 480; Heirs of Sawyer, 28 Vt. 245; Meech v. Weston, 33 Vt. 561; Smith v. Smith, 76 Ind. 236; Shipman v. Keys, 127 Ind. 353; Vedder v. Saxton, 46 Barb. 188; Williams v. Williams, 5 Gray (Mass.) 24; Baker v. Baker, 57 Wis. 382; Collier v. Collier, 3 Ohio St. 375; Kimball v. Denning, 5 Ired. 420; Turner v. Turner, 30 Miss. 430.
The judgment is affirmed.
All concur.